Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered February 9, 2005, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
In satisfaction of an indictment charging him with criminal sale of a controlled substance in the third degree, defendant pleaded guilty to the reduced charge of criminal sale of a controlled substance in the fifth degree. Under the terms of the plea agreement, he was to be sentenced to six months in jail, to be followed by five years of probation, and was to waive his right to appeal. Defendant executed a written waiver of his right to appeal and was sentenced in accordance with the plea agreement to five years of probation having already served his jail time. Defendant appeals.
*1130Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent guilty plea and waiver of the right to appeal. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Spain, J.P., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.